[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The court has determined that the general public, including the citizens of the City of New London, have an interest in the subject matter of the plaintiff's complaint.
Accordingly, pursuant to Practice Book § 390(d), the plaintiff is ordered to give notice of this action to the general public in a newspaper having substantial circulation in the State of Connecticut and to the citizens of the City of New London in a newspaper having substantial circulation in said City, within two weeks from the date of this order. SeeSerrani v. Board of Ethics, 225 Conn. 305, 309 (1993).
Teller, J.